Citation Nr: 1114533	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-37 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2009 decision, the Board remanded the claim for further development.  The development requested has been completed, and the claim is now appropriate for appellate review.  


FINDING OF FACT

Diabetes mellitus has been productive of fluctuating blood sugar levels that require insulin, restricted diet, and limited activities due to hypoglycemic symptoms.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation, but no more, for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.119a, Diagnostic Code (DC) 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  

Additionally, 38 C.F.R. § 4.10 provides that the basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert).

In this case, the Veteran contends he is entitled to a higher rating for diabetes mellitus.  The current evaluation is effective from October 16, 2003, the date of his original claim for service connection, and was awarded in a May 2004 rating decision.  He filed for an increased rating in January 2006, and the June 2006 rating decision that denied an increased rating is the subject of this appeal.  

The Veteran's diabetes has been evaluated under DC 7913, which provides as follows:

* a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet; 
* a 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities); and 
* a 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.

The Board has reviewed the medical and lay evidence and finds that the criteria for a 40 percent rating have been shown.  Specifically, a January 2006 treatment note from the Veteran's private physician, Dr. M.S.S., stated that he was having difficulty regulating his blood sugar levels, and inquired about taking insulin.  It was noted that he took medication on most days.  A Certificate to Return to Work/School signed by Dr. M.S.S. later that month indicated that he was taking insulin for his diabetes and had restricted activities.  A later April 2006 prescription note from Dr. M.S.S. confirmed ongoing insulin use and restricted activities.

The Veteran was afforded a VA examination in March 2006.  At that point, he had been using insulin for 6 weeks, with increasing dosages.  He had not had any hypoglycemia, and the examiner noted his activities had not been restricted due to his diabetes.  

He was afforded another VA examination in October 2006 with the same examiner.  He stated that when he was active (walking for long periods while shopping), he often had symptoms of hypoglycemia with some nervousness, sweating, etc., and eating a piece of hard candy resolved the symptoms.  He kept candy in his pockets at all times.  

Again, the examiner noted that his physical activities were not regulated because of his diabetes other than that his doctor told him that he should not drive a car if his blood sugar was too high as it could affect his vision.  He had seen an ophthalmologist and did not have any evidence of eye involvement.  

There was no evidence of nephropathy, and he had not been in ketoacidosis.  He had been dieting and had lost some weight.  There was no history of peripheral neuropathy or indication of it on examination.  There was mild azotemia with a serum creatinine of 1.4 in March 2006 that was probably related to hypertension and heart catheterization.  Moreover, the examiner noted that essential hypertension was not related to his diabetes.    

A July 2009 treatment note from Dr. M.S.S. indicated the Veteran's blood sugar levels had been running high.  He continued to take insulin.  A November 2009 note states that his diabetes was poorly controlled.  

He was afforded another VA examination in May 2010 following the Board's December 2009 remand.  Because of poor control of his diabetes, oral agents were added back to his regimen within the last year.  He was clearly prone to symptomatic hypoglycemia with getting "nervous shakes," for which he carried hard candy with him at all times.  However, he had made no trips to the emergency room.  

The examiner noted that his activities were altered by the fact that the Veteran had diabetes, because of the hypoglycemia.  His renal function remained normal, but microalbumin was noted in the urine, indicating that he had early diabetic nephropathy.  Additionally, the Veteran reported he had not had any spontaneous erections, sexual intercourse, and had been unable to have any vaginal penetration for 2 years.  

With regard to neuropathy, he developed lower extremity nocturnal burning in the toes and feet in the last 2 years.  There were no signs of neuropathy in the upper extremities on examination.  There was reduced pinprick on the left lower extremity.  The examiner also noted mild hypertension that was not due to diabetes.

Based on the foregoing, the Board applies the benefit-of-the-doubt in favor of the Veteran and finds that a 40 percent evaluation, but no more, for diabetes mellitus is warranted.  Insulin dependence and restricted diet are well-documented.  Further, Dr. M.S.S. has noted restriction of activities due to diabetes since January 2006.  

Additionally, although the 2006 examiner noted no restriction on activities due to diabetes, he did take note of the Veteran's hypoglycemic symptoms that required him to carry candy with him at all times.  These symptoms were evoked by mild activity such as shopping, and were the same symptoms that formed the basis for the 2010 VA examiner's opinion that the Veteran's diabetes limited his activities.  

Therefore, the Board finds that the criteria for a higher 40 percent evaluation under DC 7913 for diabetes mellitus have been met.  

In so finding, the Board notes that the higher 60 percent evaluation is not warranted as there have been no episodes of ketoacidosis, hospitalizations, twice monthly visits to a diabetic care provider, or noncompensable complications.  

In addition, the Board has considered whether any separate evaluations would allow for an increased rating, and observes that the RO granted service connection for diabetic sensory polyneuropathy for the bilateral lower extremities, erectile dysfunction, and entitlement to special monthly compensation based on loss of use of a creative organ in a November 2010 rating decision.  

Further, the VA examiners have stated that the Veteran's hypertension is not related to his diabetes, there is no evidence of eye problems, and there are no other complications of his diabetes demonstrated by the evidence for the period on appeal.  Thus, there are no other applicable separate evaluations.  

The Board has also considered the Veteran's statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board has found his statements as to hypoglycemia to be competent and credible in granting a higher rating at this time.  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  As noted above, his insulin dependence, restricted diet and regulated activities are adequately reflected by the criteria of the newly assigned 40 percent evaluation.   

Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  

In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in June 2006.  At this juncture, the RO will establish an effective date regarding the grant of a higher rating in due course.  

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO obtained VA and private treatment records.  Next, specific VA medical examinations pertinent to the issue on appeal were obtained in March 2006, October 2006, and May 2010.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




CONTINUED ON NEXT PAGE
ORDER

A 40 percent evaluation, but no more, for diabetes mellitus is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


